Name: Commission Regulation (EEC) No 478/90 of 26 February 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 51 / 12 Official Journal of the European Communities 27. 2 . 90 COMMISSION REGULATION (EEC) No 478/90 of 26 February 1990 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 33 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, p. 1 . (3) OJ No L 136, 26 . 5 . 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . 27. 2. 90 Official Journal of the European Communities No L 51 / 13 ANNEX / LOT A 1 . Operation No ('): 63/90 2. Programme : 1 989 3. Recipient : Madagascar (RÃ ©gie malgache des monopoles fiscaux (RMMF), 21 , avenue de 1 IndÃ ©pendance, ' B.P. 23, Antananarivo 101 4. Representative of the recipient (2) : Ambassade de la rÃ ©publique dÃ ©mocratique de Madagascar, avenue de Tervuren 276, B- 1 150 tel. 770 17 26 Brussels : telex 61197 TELMAD B 5. Place or country of destination : Madagascar 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ); specific characteristics : moisture content : 13,5 % maximum 8. Total quantity : 10 000 tonnes 9. Number of lots : one 10. Packaging : in bulk, plus  210 000 new woven-popypropylene bags for food use, weighing not less than 120 grams, which have been specially treated against the effects of ultraviolet light, 125 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : ¢ACTION N0 63/90 / FROMENT TENDRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã MADAGASCAR' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient : Toamasina 1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 4. 1990 18. Deadline for the supply : 1 . 5 . 1990 1 9 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 13. 3 . 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 3 . 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30. 4. 1990 (c) deadline for the supply : 15 . 5. 1990 22. Amount of the tendering security : 5 ECU per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders t5) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue - de la Loi, B- 1049 Brussels ; telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 1 . 9 . 1989 fixed by Regulation (EEC) No 225/90 (OJ No L 22, 27. 1 . 1990, p. 66) No L 51 / 14 Official Journal of the European Communities 27. 2. 90 LOT B 1 . Operation No ('): 537/89 2. Programme : 1989 3. Recipient : Nicaragua 4. Representative of the recipient (2) : Sr. W. Lanzas, Director General Enabas, Carretera Norte, km 3,5, Managua, tel . 226 80 ; telex 1314 5. Place or country of destination : Nicaragua 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.1 ) 8 . Total quantity : 10 000 tonnes 9. Number of lots : one 10. Packaging and marking (4) : See OJ No C 216 of 14. 8 . 1987, p. 3 (under II.B.1.e): 'ACÃ ION N? 537/89 / TRIGO BLANDO / DONACION DE LA COMUNIDAD ECONÃ MICA EUROPEA A NICARAGUA' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Corinto 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 4. 1990 18 . Deadline for the supply : 15. 5. 1990 1 9 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 13 . 3. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 27. 3 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30 . 4. 1990 (c) deadline for the supply : 31 . 5. 1990 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels telex : 22037 AGREC B or 25670 B 25 . Refund payable on request by the successful tenderer (*): Refund applicable on 27. 2. 1990 fixed by Regulation (EEC) No 225/90 (OJ No L 22, 27. 1 . 1990, p. 66) 27. 2. 90 Official Journal of the European Communities No L 51 / 15 LOT C 1 . Operation No ('): 109/90 2. Programme : 1989 3. Recipient : Lesotho Flour Mills, Private Bag A 62, Maseru 100, tel. 234 98, telex 329 BB 4. Representative of die recipient (2) : Manager, Food Management Unit, PO Box 527, Maseru, tel . 32 39 58 5. Place or country of destination : Lesotho 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) Q : see OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1) 8 . Total quantity : 7 000 tonnes 9. Number of lots : one 10. Packaging : in bulk 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Lesotho Flour Mills, Private Bag A 62, Maseru 100, tel . 234 98, telex 329 BB 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shi4ment90tage : 1 to 15. 4. 1990 18. Deadline for the supply : 15. 5  15. 6. 1990 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 13. 3. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20. 3. 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15. 4. 1990 (c) deadline for the supply : 15. 5 .  15. 6. 1989 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders 0 : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels, Telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 27. 2. 1988 fixed by Regulation (EEC) No 225/90 (OJ No L 22, 27. 1 . 1990, p. 66) No L 51 / 16 Official Journal of the European Communities 27. 2. 90 LOT D, E 1 . Operation No ('): 853/89 and 911 /89 2. Programme : 1989 3 . Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, BP 372, CH-1211 GenÃ ¨ve 19 (tel. 734 55 80 ; telex 22555 LRCS CH, telefax : 733 03 95) 4 . Representative of the recipient (2) (') : Ethiopian Red Cross Society, Disaster Prevention Programme of the German Red Cross PO Box 195, Addis Ababa ; tel. 44 93 64 / 15 90 74, telex 21338 ERCS ET) 5 . Place' or country of destination : Ethiopia 6 . Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.1 ); specific characteristics : protein content 1 1 % minimum 8 . Total quantity : 6 000 tonnes 9 . Number of lots : two (lot D : 3 000 tonnes ; lot E : 3 000 tonnes) 10 . Packaging and marking (4) : see OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1a) Additional markings on the packing : lot D : 'ACTION No 853/89 / WHEAT / a red cross measuring 10 x 10 cm / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES (LICROSS) / FOR FREE DISTRIBUTION / ASSAB' lot E : 'ACTION No 91 1 /89 / WHEAT / a red cross measuring 10 x 10 cm / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES (LICROSS) / FOR FREE DISTRIBUTION / ASSAB' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Assab 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 4. 1990 18 . Deadline for the supply : 15 . 5. 1990 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 13. 3 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 27. 3 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30. 4. 1990 (c) deadline for the supply : 31 . 5. 1990 22. Amount of the tendering security : ECU 5/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels, Telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 27. 2. 1990, fixed by Commission Regulation (EEC) No 225/90 (OJ No L 22, 27. 1 . 1990, p. 66) 27. 2. 90 Official Journal of the European Communities No L 51 / 17 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list pubblished in OJ No C 237, 7. 9. 1985, p. 4 (Lots D and E).  Lot A : M.D.W. Schmidt, Immeuble Ny Havana  67 hectares. B.P. 746, Antananarivo, Tel . (261-2) 24216/27527, tlx 222327 DELFED MG, Fax (261-2) 32169  Lot B : M.F. Cardesa, Bureau CEE Ã San JosÃ ©, Costa Rica, apartado 836, Centro Colon, 1007 San Jose, tel. 33 27 55, tÃ ©lex 3482 CCE Lux, telefax 210893  Lot C : M. A. Kratz, PO Box MS 518 Maseru, Lesotho (tel.31 37 26 ; telex DELEGEUR 4351 LO). (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member state concerned, have not been exceeded. The radioactivity certificate must indicate the Caesium-134 and - 137 levels . (4) Since the goods may be rebagged, the successful tenderer must proide 2% of empty bags of the same quality as those containing the goods, with the maring followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by : porter at the office referred to in point 24 of this Annex, 235 01 32, 236 10 97, 235 01 30, 236 20 05. (') Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in oint 25 of this Annex. f) The successful tenderer shall supply to the benfeficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin,  fumigation certificate (Lots : D and E). (8) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.